***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-11-0000722
                                                               01-MAR-2016
                                                               11:57 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---oOo---
________________________________________________________________

        DEBORAH J. WALTRIP, Petitioner/Claimant-Appellant,

                                     vs.

 TS ENTERPRISES, INC., DBA KIMO’S RESTAURANT, and FIREMAN’S FUND
    INSURANCE COMPANY, Respondent/Employer/Insurance Carrier-
                          Appellee, and
         SPECIAL COMPENSATION FUND, Respondent/Appellee.
________________________________________________________________

                        SCWC-11-0000722
        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-11-0000722; CASE NO. AB 2007-047(M) (7-02-00262))

                               MARCH 1, 2016

                 McKENNA, POLLACK, AND WILSON, JJ.,
         WITH RECKTENWALD, C.J., CONCURRING IN THE RESULT,
                    WITH WHOM NAKAYAMA, J., JOINS

                 OPINION OF THE COURT BY McKENNA, J.


                             I.   Introduction

           This case arises from an accident suffered by

Petitioner/Claimant-Appellant, Deborah J. Waltrip (“Waltrip”),
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


while she worked for TS Enterprises, Inc., dba Kimo’s Restaurant

(“Restaurant”), on Maui.1        The Special Compensation Fund (“Fund”)

established under Hawaii Revised Statutes (“HRS”) § 386-151

(1993), is also an interested party.2            We accepted certiorari to

address certain procedural issues implicated by Waltrip’s pro se

appeal.

             In brief, Waltrip was not given an award by the

Director of the Department of Labor and Industrial Relations

(“DLIR”) for certain aspects of her claimed injuries, and she

appealed to the Labor and Industrial Relations Appeals Board

(“LIRAB”).      Following a hearing, LIRAB issued its Decision and

Order (“July 2011 Decision”).          Unsatisfied with LIRAB’s

decision, Waltrip, pro se, filed two separate motions, each of

which was denied.       The first motion was titled, “Request to

Reconsider” (“August Request”).             The second motion was titled,

“Request That the July 25th, 2011 Decision and Order Be Vacated

and That the Labor and Industrial Relations Appeals Board Issue


1
  The term “Employer” is used to collectively refer to Restaurant and its
workers’ compensation carrier, Fireman=s Fund Insurance Company.
2
  See HRS § 386-151 (a) (1993) (“There is hereby created a fund to be
known as the special compensation fund which shall consist of payments
made to it as provided by law. . . .”); HRS § 386-56 (1993) (“Where an
injured employee or the employee’s dependents fail to receive prompt
and proper compensation and this default is caused through no fault of
the employee, the director shall pay the full amount of all
compensation awards and benefits from the special compensation fund to
the employee or dependent.”).



                                        2
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


a New Notice of Initial Conference and Restart the Proceedings

All Over Again Including New Discovery Deadlines and a Retrial

of the Issues” (“September Request”).         Waltrip appealed to the

Intermediate Court of Appeals (“ICA”).

           Fund then filed a motion to dismiss Waltrip’s appeal

for lack of jurisdiction, arguing that her notice of appeal was

untimely filed.     The ICA issued an “Order Granting in Part and

Denying in Part Appellee Special Compensation Fund’s May 3, 2012

Motion to Dismiss Appeal for Lack of Jurisdiction” (“Partial

Dismissal Order”) stating that Waltrip’s notice of appeal was

untimely as to LIRAB’s July 2011 Decision, and was also untimely

as to LIRAB’s order denying the August Request.           See Waltrip v.

TS Enters., No. CAAP-11-0000722, at 3 (App. May 31, 2012)

(order).   As to Waltrip’s appeal of LIRAB’s order denying her

September Request, the ICA concluded that “it appears that we

might have appellate jurisdiction over [it].”           Id.   Accordingly,

the ICA permitted the parties to proceed with briefing.

Ultimately, the ICA found LIRAB lacked subject matter

jurisdiction over Waltrip’s September Request when it construed

that request as a second motion for reconsideration over which

the Board lacked statutory or regulatory authority to rule.               See

Waltrip v. TS Enters., No. CAAP-11-0000722, at 2 (App. Aug. 28,

2014) (SDO).

               The following timeline provides a sequence of major
                                   3
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


events relevant to the procedural posture presented by this

case:

           9/18/2001 – Waltrip is injured at work

           9/04/2002 – Waltrip files a workers’ compensation claim

           1/04/2007 – Director of DLIR issues a decision that awards
           Waltrip medical care, services, and supplies; temporary
           total disability benefits; partial disability benefits for
           her lumbar spine, psychological condition, and left leg;
           and $250 for disfigurement

           1/23/2007 – Waltrip and Employer both timely appeal to
           LIRAB regarding the Director’s January 4, 2007 decision

           12/28/2007 – LIRAB temporarily remands the case to the
           Director for additional findings regarding the Employer’s
           refusal to compensate for a referral and treatment plan

           11/14/2008 – Director issues a supplemental decision
           determining that the referral and treatment plan were
           unnecessary

           12/2/2008 – Waltrip timely appeals the Director’s November
           14, 2008 supplemental decision to LIRAB

           10/12/2009, 7/19–7/21/2010 – LIRAB holds hearings

           7/25/2011 – LIRAB issues its Decision and Order (“July 2011
           Decision”)

           8/23/2011 – Waltrip files a “Request to Reconsider”
           (“August Request”)

           8/29/2011 - LIRAB issues an “Order Denying Claimant’s
           Request to Reconsider” (“Order Denying August Request”)

           9/23/2011 – Waltrip files a “Request That the July 25th,
           2011 Decision and Order Be Vacated and That [LIRAB] Issue a
           New Notice of Initial Conference and Restart the
           Proceedings All Over Again Including New Discovery
           Deadlines and a Retrial of the Issues” (“September
           Request”)

           9/28/2011 - LIRAB issues an “Order Denying Claimant’s
           Motion to Vacate Decision of July 25, 2011” (“Order Denying
           September Request”)

           9/29/2011 – Waltrip files a notice of appeal from the July
           2011 Decision and Order Denying August Request

           10/28/2011 – Waltrip amends her notice of appeal and lists
           the July 2011 Decision and Order Denying September Request

                                      4
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           as the subjects of her appeal

           5/3/2012 – Fund files a “Motion to Dismiss the Appeal for
           Lack of Appellate Jurisdiction” (“Motion to Dismiss”)

           5/31/2012 - ICA issues “Order Granting in Part and Denying
           in Part Appellee Special Compensation Fund’s May 3, 2012
           Motion to Dismiss Appeal for Lack of Jurisdiction”
           (“Partial Dismissal Order”)

           8/28/2014 - ICA issues a Summary Disposition Order (“SDO”)
           vacating the Order Denying September Request and remanding
           the case to LIRAB for the entry of an order dismissing the
           September Request for lack of jurisdiction

           10/2/2014 - ICA issues its Judgment on Appeal

           10/31/2014 – Waltrip files an Application for Writ of
           Certiorari (“Application”)

           Upon accepting certiorari, this court ordered

supplemental briefing to address the following issues:

           1. Whether this court has jurisdiction under Hawaii Revised
           Statutes (HRS) § 602-59(c) (Supp. 2013) to review the
           Intermediate Court of Appeals’ May 31, 2012 “Order Granting in
           Part and Denying in Part Appellee Special Compensation Fund’s May
           3, 2012 Motion to Dismiss Appeal for Lack of Jurisdiction;”

           2. Whether the ICA gravely erred in the May 31, 2012 order by
           granting in part and denying in part, rather than wholly denying,
           the Special Compensation Fund’s May 3, 2012 Motion to Dismiss and
           addressing any partial dismissal in its eventual summary
           disposition order; and

           3. Whether the ICA gravely erred in the May 31, 2012 order by
           granting in pertinent part the Special Compensation Fund’s May 3,
           2012 Motion to Dismiss with respect to . . . Waltrip’s appeal
           from . . . [LIRAB’s] August 29, 2011 “Order Denying Claimant’s
           Request to Reconsider.”

           We hold as follows:

(1) because: (a) under Hawaii Rules of Appellate Procedure

(“HRAP”) Rule 35(a), an order partially dismissing an appeal is

not a “dispositional order”; (b) pursuant to HRS § 602-59(c)

(Supp. 2011), “[a]n application for a writ of certiorari may be


                                      5
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


filed with the supreme court no later than thirty days after the

filing of the judgment or dismissal order of the intermediate

appellate court,” and (c) Waltrip timely filed her application

for certiorari from the ICA’s Judgment on Appeal, this court has

jurisdiction to review both the ICA’s Partial Dismissal Order

and SDO which underpin the Judgment on Appeal;3 (2) the ICA did

not err in issuing its Partial Dismissal Order, rather than

wholly denying Fund’s Motion to Dismiss and later addressing any

partial dismissal in its eventual SDO, as it has the power under

HRS § 602-57(3) (Supp. 2010), “[t]o make or issue any order

. . . necessary or appropriate in the aid of its jurisdiction

. . . ,” and also because it referred to its partial dismissal

in its subsequent SDO; (3) in reviewing the Partial Dismissal

Order, the ICA did not err in dismissing Waltrip’s appeal of

LIRAB’s (a) July 2011 Decision and (b) Order Denying August

Request, for untimeliness; and (4) pursuant to the fundamental

tenets that “[p]leadings prepared by pro se litigants should be

interpreted liberally,” Dupree v. Hiraga, 121 Hawaii 297, 314,

219 P.3d 1084, 1101 (2009) (citation omitted), and that

“pleadings [and letters] in administrative proceedings are to be

construed liberally rather than technically,” id. (citing Perry

v. Planning Comm’n, 62 Haw. 666, 685-86, 619 P.2d 95, 108

3
  The Judgment on Appeal was entered pursuant to the SDO; the SDO refers to
the Partial Dismissal Order.

                                        6
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


(1980)); Doe v. Attorney General, 135 Hawaii 390, 399, 351 P.3d
1156, 1165 (2015) (discussing id.), the ICA erred in holding in

its SDO that LIRAB had no authority to rule on the merits of

Waltrip’s September Request because it was essentially an

unauthorized second motion for reconsideration under HRS § 386-

87(d) (1993),4 on the same grounds as the August Request, rather

than viewing it as a motion to reopen under HRS § 386-89(c)

(1993),5 when Waltrip’s September Request was filed more than a


4
             In the absence of an appeal and within thirty days after
             mailing of a certified copy of the appellate board’s
             decision or order, the appellate board may, upon the
             application of the director or any other party, or upon its
             own motion, reopen the matter and thereupon may take
             further evidence or may modify its findings, conclusions or
             decisions. The time to initiate judicial review shall run
             from the date of mailing of the further decision if the
             matter has been reopened. If the application for reopening
             is denied, the time to initiate judicial review shall run
             from the date of mailing of the denial decision.

HRS § 386-87(d).
5
             On the application of any party in interest, supported by
             a showing of substantial evidence, on the ground of a
             change in or of a mistake in a determination of fact
             related to the physical condition of the injured employee,
             the director may, at any time prior to eight years after
             date of the last payment of compensation, whether or not a
             decision awarding compensation has been issued, or at any
             time prior to eight years after the rejection of a claim,
             review a compensation case and issue a decision which may
             award, terminate, continue, reinstate, increase, or
             decrease compensation. No compensation case may be
             reviewed oftener than once in six months and no case in
             which a claim has been rejected shall be reviewed more than
             once if on such review the claim is again rejected. . . .
             This subsection shall not apply when the employer’s
             liability for compensation has been discharged in whole by
             the payment of a lump sum in accordance with section 386-
             54.

HRS § 386-89(c).

                                        7
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


year after LIRAB’s hearing and she had attached post-hearing

letters from her treating psychiatrist discussing both her

physical and mental condition, which could be construed to

constitute “substantial evidence . . . of a change in . . . a

determination of fact related to [her] physical condition”

pursuant to HRS § 386-89.          Such a motion, however, should have

been submitted to the Director of DLIR instead of LIRAB.

              Accordingly, we affirm the ICA’s Judgment on Appeal.

The ICA’s Judgment as to the July 2011 Decision and August

Request is affirmed.         The ICA’s Judgment as to the September

Request is affirmed on other grounds.

                                II.   Background

A.     Work Injury to LIRAB Proceedings

              Waltrip sustained a work accident on September 18,

2001 while working for Restaurant.            On September 4, 2002, she

filed a claim for workers’ compensation benefits with DLIR.

Waltrip described her work injury as pain in the left knee,

reflex sympathetic dystrophy (“RSD”), neuropathy, atrophy, and

depression.       Waltrip was represented by counsel during the

proceedings before DLIR until April 2006.             Subsequently, she

proceeded pro se.        The Director of DLIR issued numerous interim

decisions on Waltrip’s claim including a January 4, 2007

decision awarding Waltrip medical care, services, and supplies;

temporary total disability benefits; permanent partial
                                8
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


disability benefits for her lumbar spine, psychological

condition, and left leg; and $250 for disfigurement.

           Both Waltrip and Employer appealed to LIRAB.            Waltrip

appealed in part because the Director did not award her benefits

for RSD.   Employer appealed in part because it disagreed with

the permanent partial disability benefits awarded to Waltrip.

           LIRAB scheduled a hearing to commence on October 12,

2009.   In a letter dated September 28, 2008, Waltrip’s then

treating physician, Dr. Paul Kaiwi, Jr. (“Dr. Kaiwi”),

recommended that during the hearing, Waltrip should (1) have her

legs elevated, (2) avoid contact with direct wind, air

conditioning vents, or fans, and, (3) because of her sedating

medications, be limited to one and one-half hours per day.

Shortly after the hearing commenced on October 12, 2009, LIRAB

became concerned that Waltrip would not be able to defend

herself, speak on her own behalf, or cross-examine Employer’s

expert witness, based on the way she was speaking.            LIRAB

therefore continued the hearing.

           On July 19, 2010, LIRAB resumed proceedings on Oahu.

After noting that Waltrip appeared to be falling asleep, LIRAB

continued the hearing to the following afternoon.

           At the start of the proceedings on July 20, 2010,

LIRAB informed the parties that (1) after the close of the prior

day’s proceedings, Waltrip was taken to the hospital and (2)
                                9
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


LIRAB had spoken with Dr. Kaiwi by conference call that morning,

in Waltrip’s presence and with her consent.           According to LIRAB,

after it informed Dr. Kaiwi that “Waltrip had fallen asleep at

estimated intervals [of] once every minute or so,” Dr. Kaiwi

reported that except for one visit when Waltrip was a little

drowsy, she had “acted appropriately” each time he had seen her.

Thus, he believed her falling asleep at the hearing might be

evidence of “ulterior motives” or “malingering” behavior.                He

advised LIRAB that he would no longer be her physician.             There

was no indication, however, that Dr. Kaiwi had examined Waltrip

on July 19, 2010, or inquired as to Waltrip’s symptoms other

than that observed by LIRAB.

           Dr. Kaiwi also informed LIRAB during that phone

conversation that Waltrip’s medication included methadone at

six-hour intervals and morphine at eight-hour intervals as

needed for pain, and that he thought the methodone and morphine

Waltrip had reported taking at 6:00 and 12:00 the day before had

been appropriate.     Dr. Kaiwi also informed LIRAB that Waltrip

was to take Soma and Neurontin every twelve hours, twice daily.

           In response to follow up questions posed on the record

by LIRAB to confirm the accuracy of LIRAB’s representations

regarding the phone call with Dr. Kaiwi, Waltrip reported she

had not gotten sleep the night before, that she did not know how

she could fake falling asleep, that she had not taken morphine
                                10
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


that day because she felt she did not need it, and that she took

less pain medication than prescribed because she only took it

three times daily as compared to the four times daily

prescription.    LIRAB proceeded with the hearing with Waltrip

present, and concluded the hearing on July 21, 2010.

           LIRAB issued its July 2011 Decision about one year

after the hearings were held.        LIRAB specifically found, among

other things, “[b]ased upon the Board’s observation of [Waltrip]

and the evidence in the record, the Board doubts the accuracy of

and motivation for [Waltrip]’s testimony.          The Board does not

find [Waltrip] to be a credible witness.”          LIRAB concluded that

(1) Waltrip did not suffer from Complex Regional Pain Syndrome

(“CRPS”) or RSD; (2) Employer was liable for workers’

compensation benefits relative to Waltrip’s knee injury and

psychological condition; (3) Waltrip did not provide credible

evidence that she remained temporarily and totally disabled

during the disputed period; (4) Waltrip did not suffer permanent

partial disability to her leg or psyche as a result of the work

injury, thus rendering apportionment moot; (5) Employer was not

liable to reimburse Waltrip for disputed expenses; (6) Waltrip’s

medical care was not terminated by LIRAB’s decision; and (7)

Employer was not liable for a referral and a treatment plan.

Thus, the July 2011 Decision affirmed the Director’s decision

denying Waltrip benefits for RSD and further reduced the
                                11
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


benefits that the Director had granted Waltrip by terminating

all temporary total disability benefits and all permanent

partial disability benefits.

             Waltrip stated in her August Request:

             [T]his letter is a request to reconsider by the board the
             July 25th 2011 decision and order by the Appeals Board in
             the above case. The reason for the request is that I was
             unable to adequately represent myself at the proceedings
             due to my physical and psychological disability, nor was I
             able to adequately file necessary medical records in a
             timely fashion, arrange for expert witnesses or question
             opposing counsels [sic] witness effectively. I need legal
             representation and I am not competant [sic] to represent
             myself.

             LIRAB denied the August Request without explanatory

remarks.

             On September 23, 2011, Waltrip then filed a document

entitled “Request That the July 25th, 2011 Decision and Order Be

Vacated and That [LIRAB] Issue a New Notice of Initial

Conference and Restart the Proceedings All Over Again Including

New Discovery Deadlines and a Retrial of the Issues” (“September

Request”).     In it, Waltrip stated:

             This request is a [sic] based on the fact that I was medically
             not capable of representing myself at trial as evidenced by the
             following[:]

             - pre-trial proceedings were postponed in 2008 as I was inpatient
             in the psychiatric unit at Maui Memorial Medical Centre [sic][;]

             - during the pre-trial conference I told the Appeals Board that I
             didn’t understand the process[;]

             - At the initial Trial in 2009 the Appeals Board postponed the
             Trial ruling that I was unable to participate and sent me home[;]

             - The Appeals Board ordered me to take medications as prescribed
             by Dr. Paul Kaiwi. The medical records show that Dr. Kaiwi had
             tripled the narcotic/sedating medications in the months before

                                      12
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           Trial in [an] attempt to control the chronic pain.   Hence I was
           unable to maintain consciousness at Trial[;]

           - Again on the first day of the next Trial (July 19th, 2010) the
           Board ruled that I could not participate and called an
           ambulance[;]

           - After spending hours under observation at Queens Medical Centre
           [sic] on July 19th, 2010, the Board commenced the Trial on July
           20th, 2010 regardless of my ability to participate effectively[;]

           - The additional proof that Mr[.] McKee requested in his August
           25, 2011 letter is provided by Dr[.] Grace Marian, included with
           this letter.

           Waltrip’s September Request included two recent

letters from her psychiatrist, Dr. Grace Marian, which indicated

that Waltrip had been her patient since December 2, 2010.                An

August 23, 2011 letter stated that because of her depression,

“Complex Pain Syndrome,” numerous medications, and “unstable”

psychiatric status, “it is definitely not possible” for Waltrip

to work thirty hours per week and that Waltrip “should remain on

full disability for at least a year . . . .”           Dr. Marian’s

September 20, 2011 letter stated that Waltrip’s depressive

disorder, insomnia, lethargy, “Complex Pain Syndrome,” and the

medications she was taking for treatment rendered her “not . . .

capable of representing herself in court.”

           On September 28, 2011, LIRAB issued an order that

construed Waltrip’s September Request as a motion to vacate, and

denied it.




                                     13
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


B.     ICA Proceedings

              Waltrip filed a notice of appeal with the ICA on

September 29, 2011, stating she was appealing from (1) the July

2011 Decision and (2) the Order Denying August Request.                On

October 28, 2011, she then submitted another notice of appeal

(which was docketed as an amended notice of appeal), this time

stating that she was appealing from the (1) July 2011 Decision

and (2) the Order Denying September Request.

              Employer and Fund filed jurisdictional statements

contesting the ICA’s jurisdiction on December 12, 2011.                The

next day, Fund amended its statement, but nevertheless contested

the ICA’s jurisdiction.         After the ICA had granted Waltrip two

extensions, Waltrip timely filed a jurisdictional statement on

February 21, 2012.        In it, Waltrip clarified that her appeal was

of the July 2011 Decision, Order Denying August Request, and

Order Denying September Request.           She further explained that Dr.

Marian’s September 20, 2011 letter, which was included with her

September Request, served as “credible proof” that she was not

capable of representing herself.           Waltrip also pointed out that

LIRAB’s July 2011 Decision “should have[, but did not]

contain[],” language notifying her of the time frame in which an

appeal may be filed.         Further, she asserted that when she called

LIRAB on September 28, 2011, she was twice verbally advised that

her appeal to the ICA was due on September 29, 2011.
                                14
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


             On May 3, 2012, Fund filed a Motion to Dismiss

Waltrip’s appeals from all three orders (July 2011 Decision,

Order Denying Claimant’s August Request, and Order Denying

September Request) for lack of appellate jurisdiction.               Fund

argued that the ICA lacked jurisdiction over Waltrip’s appeal of

the July 2011 Decision and the Order Denying August Request

because Waltrip’s appeal was one day late under HRS § 386-87(d)

(1993) and HRS § 386-88 (Supp. 2010), as she filed her notice of

appeal on September 29, 2011, when the filing deadline was

September 28, 2011.        With respect to the Order Denying September

Request, Fund argued that the ICA lacked subject matter

jurisdiction over Waltrip’s appeal because:             (1) there is “no

legal authority for a second motion for reconsideration” before

LIRAB; and (2) even if LIRAB had authority over a second motion

for reconsideration, Waltrip’s motion was untimely under HRS §

386-87 and Hawaii Administrative Rules (“HAR”) § 12-47-536


6
             Reconsideration or reopening of decision or order.
             (a) In the absence of an appeal and within thirty days
             after mailing of a copy of the board’s decision or order,
             the board may, upon the request of any party, or upon its
             own motion, reconsider or reopen the matter. If reopening
             is allowed, the board may take further evidence or may
             modify its decision or order. The time to initiate judicial
             review shall run from the date of mailing of the further
             decision if the matter has been reconsidered or reopened.
             If the request for reconsideration or reopening is denied,
             the time to initiate judicial review shall run from the
             date of mailing the denial decision. (b) The request for
             reconsideration or reopening shall be in writing and shall
             be served upon all parties. The request shall specify the
             reasons why reconsideration or reopening is warranted. (c)
                                                              (continued . . .)
                                       15
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


because it was filed sixty days after the July 2011 Decision was

entered.

              On May 31, 2012, the ICA granted Fund’s motion to

dismiss with respect to the July 2011 Decision and the Order

Denying August Request, but denied the motion with respect to

the Order Denying September Request.            The ICA, noting that it

“might have appellate jurisdiction” over the Order Denying

September Request, directed the parties to proceed with briefing

as to this order.

              After considering the parties’ briefs, the ICA held in

its SDO that LIRAB had no authority to rule on the merits of

Waltrip’s September Request because it “essentially was a second

motion for reconsideration on the same grounds as the first . .

. .”       Waltrip, No. CAAP-11-0000722, SDO at 2.         Accordingly, the

ICA vacated LIRAB’s second post-judgment order and remanded the

case to the LIRAB “for entry of an order dismissing the motion

[to vacate] for lack of jurisdiction.”             Id. at 2.

C.    Waltrip’s Application for a Writ of Certiorari

              Waltrip timely filed an application for a writ of

certiorari.       Waltrip’s application stated that she was appealing

the ICA’s SDO and Judgment on Appeal.            Her application did not

(. . . continued)
            A hearing on the request for reconsideration or reopening
            may be held at the board's discretion.

HAR § 12-47-53.

                                        16
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


state that she was appealing the Partial Dismissal Order.

Notably, other than Waltrip asserting that she was appealing the

ICA’s SDO, the application lacks any argument regarding the

ICA’s disposition.

              This court accepted certiorari pursuant to its

discretionary authority under HRS § 602-59(a) (Supp. 2011), to

consider various procedural issues implicated by these pro se

proceedings before LIRAB and the ICA.            See State v. Fields, 115

Hawaii 503, 536, 168 P.3d 955, 988 (2007) (stating that HRS §

602-59(b) “is not descriptive of the scope of review

determinative of the supreme court’s decision to grant or deny

certiorari” (quoting Conf. Comm. Rep. No. 73, in 1979 Senate

Journal, at 992 (internal quotation marks, emphases, and

brackets omitted))).

                          III.    Standards of Review

A.     LIRAB’s Decision

              Ordinarily, deference will be given to decisions of
              administrative agencies acting within the realm of their
              expertise. The rule of judicial deference, however, does
              not apply when the agency’s reading of the statute
              contravenes the legislature’s manifest purpose.
              Consequently, we have not hesitated to reject an incorrect
              or unreasonable statutory construction advanced by the
              agency entrusted with the statute’s implementation.

Coon v. City & Cnty. of Honolulu, 98 Hawaii 233, 245, 47 P.3d
348, 360 (2002) (internal quotation marks, citations, and

brackets omitted).


                                        17
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           The standard of review for decisions of the LIRAB is

well-established:

           Appellate review of a LIRAB decision is governed by HRS §
           91-14(g) (1993), which states that:

                 Upon review of the record the court may affirm the
                 decision of the agency or remand the case with
                 instructions for further proceedings; or it may
                 reverse or modify the decision and order if the
                 substantial rights of the petitioners may have been
                 prejudiced because the administrative findings,
                 conclusions, decisions, or orders are:

                       (1) In violation of constitutional or statutory
                       provisions; or
                       (2) In excess of the statutory authority or
                       jurisdiction of the agency; or
                       (3) Made upon unlawful procedure; or
                       (4) Affected by other error of law; or
                       (5) Clearly erroneous in view of the reliable,
                       probative, and substantial evidence on the
                       whole record; or
                       (6) Arbitrary, or capricious, or characterized
                       by abuse of discretion or clearly unwarranted
                       exercise of discretion.

           We have previously stated:

                       [Findings of Fact] are reviewable under the
                 clearly erroneous standard to determine if the agency
                 decision was clearly erroneous in view of reliable,
                 probative, and substantial evidence on the whole
                 record.

                       [Conclusions of Law] are freely reviewable to
                 determine if the agency’s decision was in violation
                 of constitutional or statutory provisions, in excess
                 of statutory authority or jurisdiction of agency, or
                 affected by other error of law.

                       A [Conclusion of Law] that presents mixed
                 questions of fact and law is reviewed under the
                 clearly erroneous standard because the conclusion is
                 dependent upon the facts and circumstances of the
                 particular case. When mixed questions of law and
                 fact are presented, an appellate court must give
                 deference to the agency’s expertise and experience in
                 the particular field. The court should not
                 substitute its own judgment for that of the agency.




                                     18
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Igawa v. Koa House Rest., 97 Hawaii 402, 405-06, 38 P.3d 570,

573-74 (2001) (quoting In re Water Use Permit Applications, 94

Hawaii 97, 119, 9 P.3d 409, 431 (2000)) (internal quotation

marks, citations, and brackets in original omitted).

              An FOF or a mixed determination of law and fact is clearly
              erroneous when (1) the record lacks substantial evidence to
              support the finding or determination, or (2) despite
              substantial evidence to support the finding or
              determination, the appellate court is left with the
              definite and firm conviction that a mistake has been made.
              We have defined “substantial evidence” as credible evidence
              which is of sufficient quality and probative value to
              enable a person of reasonable caution to support a
              conclusion.

In re Water Use Permit Applications, 94 Hawaii at 119, 9 P.3d at

431 (internal quotation marks and citations omitted).

B.     Jurisdiction

              “[T]he existence of jurisdiction is a question of law

that [is] review[ed] de novo under the right/wrong standard.”

Captain Andy’s Sailing, Inc. v. Dep’t of Land & Natural Res.,

113 Hawaii 184, 192, 150 P.3d 833, 841 (2006) (internal

quotation marks and citation omitted).

                                IV.   DISCUSSION

              We first clarify that this court has the authority to

consider the entirety of the ICA’s disposition of Waltrip’s

appeal.      That is, although certain portions of Waltrip’s appeal

had been dismissed pursuant to the ICA’s Partial Dismissal




                                        19
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Order, that order became eligible for further appellate review

upon the ICA’s disposition of Waltrip’s entire appeal.7

             Certainly, the ICA may choose to address issues raised

in a notice of appeal in a piecemeal fashion, as it did here, to

assist in the efficient disposition of cases.             See HRS § 602-

57(3) (“[T]he [ICA] shall have jurisdiction . . . [t]o make or

issue any order . . . necessary or appropriate in the aid of its

jurisdiction . . . .”).        For example, that the ICA issued the

Partial Dismissal Order prior to the deadline for Employer and

Fund to file answering briefs, likely prompted the parties to

more fully discuss remaining issues instead of addressing

matters on which the court had already ruled.

             The ICA’s management of its cases, however, does not

alter HRAP’s contemplation that a writ of certiorari only be

from an order that is actually case dispositive8 or otherwise


7
   This occurred on October 2, 2014, the issue date of the ICA’s Judgment on
Appeal.
      Orders of dismissal do not generally require an entry of judgment. See
HRAP Rule 36(b)(1) (“After a final decision, other than an order of
dismissal, has been filed in an appeal, the court rendering the decision
shall prepare and submit to the appellate clerk for filing the judgment on
appeal, signed by a judge or justice for the court.”). However, here, in
addition to dismissing Waltrip’s appeal by way of its SDO, the ICA had also
vacated LIRAB’s Order Denying September Request and remanded the case to
LIRAB for entry of an order dismissing the motion for lack of jurisdiction.
Accordingly, a judgment on appeal was warranted, and therefore Waltrip’s
appeal was not disposed of until the judgment issued.
8
  This is so, even if the underlying notice of appeal also encompasses
multiple post-judgment motions that may be separately ruled upon by the ICA.
See HRAP Rule 4(a)(3) (“The notice of appeal shall be deemed to appeal the
disposition of all post-judgment motions that are timely filed after the
entry of the judgment or order.”).

                                       20
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


immediately appealable.      See Greer v. Baker, ___Hawaii___,

___P.3d___, No. SCWC-15-0000034, slip op. passim (Feb. 22, 2016)

(stating examples of immediately appealable orders).            This is

evident by the use of singular nouns and the lack of specific

reference in the HRS and HRAP that a non-case-dispositive

partial dismissal order can serve as the basis for an

application for a writ of certiorari.         See HRS § 602-59(a)

(Supp. 2011) (“After issuance of the intermediate appellate

court’s judgment or dismissal order, a party may seek review of

the intermediate appellate court’s decision and judgment or

dismissal order only by application to the supreme court for a

writ of certiorari, the acceptance or rejection of which shall

be discretionary upon the supreme court.”); HRAP Rule 40.1(a)(1)

(“A party may seek review of the intermediate court of appeals’

decision by filing an application for a writ of certiorari in

the supreme court.     The application shall be filed within 30

days after the filing of the intermediate court of appeals’

judgment on appeal or dismissal order, unless the time for

filing the application is extended in accordance with this

Rule.”).

           In addition, HRS § 602-59(d) provides that the clerk

“shall forward the complete file of the case to the supreme

court” upon the acceptance of an application for a writ of

certiorari.    In most appeals, there is no longer a hard file due
                                  21
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


to the advent of electronic filing.         This statute signifies,

however, a legislative intent that a single case file be in the

custody of a single appellate court at any given time.

           Interrupting the ICA’s review in this manner would be

inconsistent with the legislature’s reasons for creating the

ICA; that is, to address “‘the evergrowing congestion of cases

at the appellate level of our judicial system and the concurrent

increase in the length of time it takes for both civil and

criminal cases to reach a conclusion.’”          Conf. Comm. Rep. No.

70, in 1979 House Journal, at 1122, Conf. Comm. Rep. No. 73, in

1979 Senate Journal, at 989 (quoting Stand. Comm. Rep. No. 52,

in 1978 Proceedings of the Constitutional Convention of Hawaii,

Vol. 1, at 617) (emphasis added); see id., in 1979 House

Journal, at 1122–1123, Conf. Comm. Rep. No. 73, in 1979 Senate

Journal, at 990 (noting that the discussion by delegates to the

Constitutional Convention was “comprehensive,” “thoughtful,” and

“helpful”).    This purpose has endured, even after our appellate

system transitioned to its current three-tiered form, as

evidenced by the legislature’s concerns as to whether the new

system “will affect rates of appeal, timeliness of decision-

making, and caseload management.”         2004 Haw. Sess. Laws Act 202,

§ 83 at 948.




                                     22
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


             In this light, it is clear that when the phrase “or

dismissal order” was added in 2006 to HRS § 602-59(a),9 it was

intended to address the ICA’s assumption of new caseload

management functions following implementation of Act 202, which

included ruling on potentially case dispositive motions.               See

Judge Gail C. Nakatani, Judicial Council of Hawaii, Final Report

of the Appellate Review Task Force (“Task Force”) 4, 41 (App. C)

(2005).     In other words, the addition of the phrase “or

dismissal order,” clarified that an application for writ of

certiorari may also be filed after the ICA issues a

dispositional order that may not be a “judgment.”              It can be

further inferred from the legislature’s minimal discussion

regarding the addition of the phrase “or dismissal order” that

9
  Act 149 of the 2006 legislative session amended HRS § 602-59 to read
as follows:

                    “(a) After issuance of the intermediate appellate
             court’s judgment[,] or dismissal order, a party may seek
             review of the intermediate appellate court’s decision and
             judgment or dismissal order only by application to the
             supreme court for a writ of certiorari, the acceptance or
             rejection of which shall be discretionary upon the supreme
             court.
                    (b) The application for writ of certiorari shall
             tersely state its grounds[.], which shall include:
                    (1) Grave errors of law or of fact; or
                    (2) Obvious inconsistencies in the decision of the
                    intermediate appellate court with that of the supreme
                    court, federal decision, or its own decision,
             and the magnitude of those errors or inconsistencies
             dictating the need for further appeal.

             . . . .”

2006 Haw. Sess. Laws Act 149, § 1 at 409.


                                       23
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the amendment was not intended to alter the legislature’s clear

purpose that parties’ appeals be resolved as efficiently as

possible.    See Stand. Comm. Rep. No. 2254, in 2006 Senate

Journal, at 1136 (stating that the proposed bill was “based upon

a recommendation by the Hawaii Appellate Review Task Force to

the Judiciary”); Task Force, at 12–13 (discussing criteria for

writ of certiorari, but lacking any specific discussion of the

phrase, “or dismissal order”).

            Moreover, we observe that Act 149’s insertion of the

phrase “or dismissal order” into part (a) of HRS § 602-59,

should be construed together with the entirety of Act 149’s

amendments to the statute, specifically, the reinstatement of

criteria for applications for writ of certiorari into part (b).

See text supra n.9.      An applicant would be hard-pressed to

explain why the “magnitude of [the ICA’s] error or

inconsistencies” with respect to a partial dismissal order

“dictat[es] the need for further appeal,” when the magnitude of

such error might be readily mitigated by the ICA’s resolution of

the remaining issues on appeal.        2006 Haw. Sess. Laws Act 149, §

1 at 409.

            Accordingly, in cases in which the ICA separately

addresses raised issues, a party’s thirty-day window to file an

application for a writ of certiorari regarding the ICA’s

decision on any of the raised issues, begins when an appeal is
                                24
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


disposed of in its entirety and judgment on appeal entered, if

required under HRAP Rule 36.          For example, when a petitioner

timely files her application within thirty days of the date of

issue of the ICA’s judgment on appeal, as did Waltrip here, this

court has the authority to consider the entirety of the ICA’s

disposition.       This means that in this case, we may examine both

the Partial Dismissal Order and the SDO.

              Next, although this court has the authority to

consider the entirety of the ICA’s disposition of Waltrip’s

appeal,10 we observe that it is undisputed that the Application

states that Waltrip seeks a “writ of certiorari of the October

2nd 2014 Judgment on Appeal,” which was entered solely

“[p]ursuant to the Summary Disposition Order . . . entered on

August 28, 2014,” but fails to state the grounds upon which she

contests that Judgment.         Waltrip herself recognized the

scantiness of her Application when she moved for, and was

denied, an “Extension to File Paperwork on Writ of Certiorari.”

              Nevertheless, it was apparent to this court that the

ICA’s SDO focused on the single issue of LIRAB’s subject matter

jurisdiction over Waltrip’s pro se September Request, and that

therefore the only self-evident challenge to the ICA’s Judgment

10
  The ICA did not err in issuing its Partial Dismissal Order. It had the
authority to issue the order pursuant to HRS § 602-57(3), and correctly
determined that the notice of appeal was untimely filed as to the July 2011
Decision and August Request.


                                        25
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


and SDO would be based on error associated with the ICA’s sua

sponte jurisdictional determination due to its

recharacterization of Waltrip’s September Request.11

              With these specific circumstances forming the

backdrop, we granted Waltrip’s pro se Application.

A.    Waltrip’s September Request Could Have Reasonably Been
      Construed as a Motion to Reopen

              In its Order Denying September Request, LIRAB

construed Waltrip’s September 23, 2011 “Request That the July

25th, 2011 Decision and Order Be Vacated and That the Labor and

Industrial Relations Appeals Board Issue a New Notice of Initial

Conference and Restart the Proceedings All Over Again Including

New Discovery Deadlines and a Retrial of the Issues” as a “non-

hearing Motion to Vacate the Board’s Decision of July 25, 2011”

and denied it without further explanation.             The ICA’s August 28,

2014 Summary Disposition Order concluded that LIRAB’s Order

Denying September Request was error because LIRAB should have

instead “dismissed the motion for lack of subject matter

jurisdiction” as Waltrip’s September Request was “essentially .

. . a second motion for reconsideration on the same grounds as


11
      Moreover, we note that in Waltrip’s Supplemental Brief, under the
header, “obvious inconsistencies in the decisions of the Intermediate
Appellate Court with that of Supreme Court, federal decions [sic] or its own
decision, and the magnitude of those errors or inconsistencies dictating the
need for further appeal,” Waltrip stated: “The Intermediate Court of Appeals
had no valid reason for their [sic] denial of October 2, 2014 where they did
have jurisdiction.”

                                        26
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


the first.”    Waltrip, No. CAAP-11-0000722, SDO at 2 (citation

omitted).    The entirety of the ICA’s discussion reads as

follows:

            Waltrip does not suggest a statutory or regulatory basis
            supporting her September 23, 2011 motion to vacate, which
            essentially was a second motion for reconsideration on the
            same grounds as the first, and we can find none. We hold
            that there was no authority for the Board to rule on the
            merits of the motion and, as such, rather than issuing a
            denial, the Board should have dismissed the motion for lack
            of subject matter jurisdiction. See Hawaii Mgmt. Alliance
            Ass’n v. Ins. Comm’r, 106 Hawaii 21, 27, 100 P.3d 952, 958
            (2004) (holding that the insurance commissioner’s authority
            to hear external review appeals, as authorized by statute,
            was a question of subject matter jurisdiction); see also
            Bush v. Watson, 81 Hawaii 474, 480, 918 P.2d 1130, 1136
            (1996) (stating that dismissal for lack of subject matter
            jurisdiction is not an adjudication on the merits).
            Accordingly, we vacate the . . . Order [Denying September
            Request] because the Board lacked subject matter
            jurisdiction. Haw. Rev. Stat. § 386-87(d) (1993).

Waltrip, No. CAAP-11-0000722, SDO at 2 (footnoted omitted).

            Notably, when the September Request was before LIRAB,

neither Fund nor Employer objected to the September Request on

grounds that LIRAB lacked jurisdiction.          Accordingly, the ICA’s

decision was premised on its subsequent recharacterization of

Waltrip’s Request as a second motion for reconsideration, and

consequent examination of jurisdictional defects based on that

recharacterization.

            Contrary to the ICA’s characterizations, on their

faces, the August Request and September Request were not

submitted on “essentially . . . the same grounds.”            Waltrip, No.

CAAP-11-0000722, SDO at 2.       Although the ICA accurately noted

that Waltrip relied in both requests on the same assertion —
                                27
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


that she was “unable to adequately represent [her]self at the

proceedings” — the nature of each request differed.               The August

Request asked the Board to reconsider its ruling given Waltrip’s

assertion that she is “not competant [sic] to represent

[her]self.”

              In contrast, the September Request asked for the July

2011 ruling to be vacated and that proceedings be re-initiated

so that Waltrip could conduct discovery anew and have a new

trial.      Additionally, Waltrip provided with her September

Request copies of two letters from her treating psychiatrist,

Dr. Grace Marian, concerning Waltrip’s psychiatric treatment and

mental and physical conditions.           Dr. Marian began treating

Waltrip in December 2010 after the Board conducted its hearing

on Waltrip’s claims, and both letters were dated after the

Board’s July 25, 2011 ruling issued.            Reading Waltrip’s Request

in the light of (1) the submission of Dr. Marian’s letters that

include references to Waltrip’s pain, insomnia, and lethargy,

and (2) that it had been over a year since the Board’s hearing,

leads to a reasonable, liberal construction of the Request as a

motion to reopen the case under the Director’s continuing

jurisdiction pursuant to HRS § 386-89.12




12
     See text supra n.5.

                                        28
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           Thus, although the ICA’s instruction to LIRAB to

dismiss Waltrip’s September Request for lack of jurisdiction is

not incorrect, we disagree with the ICA’s reasoning.            The

September Request should not have been construed as a second

“request to reconsider,” but rather as a motion to reopen under

HRS § 386-89(c) that was inappropriately filed with LIRAB

instead of the Director.

B. Hawaii’s Commitment to Access to Justice for All Litigants
Requires That Waltrip’s September 23, 2011 Request Not Be
“Construed Away”

           A fundamental tenet of Hawaii law is that “[p]leadings

prepared by pro se litigants should be interpreted liberally.”

Dupree, 121 Hawaii at 314, 219 P.3d at 1101 (citation omitted).

The underpinnings of this tenet rest on the promotion of equal

access to justice — a pro se litigant should not be prevented

from proceeding on a pleading or letter to an agency if a

reasonable, liberal construction of the document would permit

him or her to do so.       See Doe, 135 Hawaii 390, 351 P.3d 1156

(holding the ICA erred in affirming the circuit court’s

dismissal of pro se litigant’s agency appeal based on lack of

jurisdiction, as circuit court should have liberally construed

litigant’s letter as initiating administrative proceedings); see

also, e.g., Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir.

1987) (“The Supreme Court has instructed the federal courts to

                                     29
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


liberally construe the ‘inartful pleading’ of pro se litigants.”

(citing Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per

curiam)).

            Federal courts have extended this “liberality

doctrine” to include pro se motions in certain scenarios.

Christensen v. Comm’r, 786 F.2d 1382, 1385 (9th Cir. 1986);

see, e.g., Bernhardt v. Los Angeles Cnty., 339 F.3d 920, 925

(9th Cir. 2003) (“Courts have a duty to construe pro se

pleadings liberally, including pro se motions as well as

complaints.” (citations omitted)) (reviewing district court’s

denial of pro se plaintiff’s motion for preliminary injunction

barring defendant county from settling plaintiff’s civil rights

action in a way that interferes with her counsel’s ability to

apply for attorney’s fees under 42 U.S.C. § 1988).            Such

scenarios may “extend[] . . . beyond the prisoner/civil rights

context.”    Christensen, 786 F.2d at 1385 (“Tax disputes that

involve relatively minor sums may be of great significance to

less wealthy taxpayers.      Such taxpayers’ access to Tax Court

review should not be barred by legal technicalities. . . .               In

light of the policy favoring liberal reading of pro se

litigants’ papers, we find that the ‘Motion to Place the

Following Statements in the Record’ should have been treated as

a motion to amend.     We remand so that the Tax Court can consider

whether to grant that motion.”).
                                30
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


              Waltrip’s circumstances, which center on a workers’

compensation claim, warrant similar application of the

“liberality doctrine.”         As the only recovery available for an

employee who is injured at work is typically a statutory award

under Hawaii’s workers’ compensation law,13 and as the law

embodies a “broad humanitarian purpose,” Lawhead v. United Air

Lines, 59 Haw. 551, 560, 584 P.2d 119, 125 (1978) (internal

quotation marks and citation omitted), to “(1) restore the

injured employee, and (2) to compensate the employee

adequately,” Alvarez v. Liberty House, Inc., 85 Hawaii 275, 278,

942 P.2d 539, 542 (1997) (citation omitted), an employee

proceeding pro se should not be prevented from fully litigating

his or her claim simply because his or her filings are

“inartful” and fails to reference a statute by number, or

correctly address a request to the Director or LIRAB.                Thus,

just as Hawaii’s workers’ compensation law should be “‘construed

liberally in order to accomplish the purpose for which it was


13
              Exclusiveness of right to compensation; exception. The
              rights and remedies herein granted to an employee or the
              employee’s dependents on account of a work injury suffered
              by the employee shall exclude all other liability of the
              employer to the employee, the employee’s legal
              representative, spouse, dependents, next of kin, or anyone
              else entitled to recover damages from the employer, at
              common law or otherwise, on account of the injury, except
              for sexual harassment or sexual assault and infliction of
              emotional distress or invasion of privacy related thereto,
              in which case a civil action may also be brought.

HRS § 386-5 (1993).

                                        31
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


enacted,’” Alvarez, 85 Hawaii at 278, 942 P.2d at 542 (quoting

Flores v. United Air Lines, Inc., 70 Haw. 1, 12, 757 P.2d 641,

647 (1988)), so, too, should pro se pleadings, including

motions, in workers’ compensation cases.

              Had LIRAB properly dismissed Waltrip’s September

Request for lack of jurisdiction based on the filing of a motion

to reopen with LIRAB instead of the Director, Waltrip would have

been alerted with whom to appropriately file her Request so that

she may seek benefits that she perceived to have been improperly

denied.      In contrast, the ICA’s incorrect construction of the

September Request as a second motion for reconsideration

provided Waltrip, a pro se litigant, little guidance.14

C. Courts and Agencies Should Construe Pro Se Filings in a
Reasonable Manner That Enables Them to Promote Access to Justice

              Instructive on the issue of the scope of a court’s

discretion to recharacterize a motion is Mata v. Lynch, 135 S.

Ct. 2150 (2015).        Mata was an illegal alien who was ordered by

an immigration judge to leave the country.             Mata’s attorney
14
   Indeed, access to justice also means making court and agency communications
readily informative, particularly with respect to workers’ compensation
cases, so that the law’s “broad humanitarian purpose” is furthered. For
example, had LIRAB included a notice in its Order Denying August Request that
the deadline to file a notice of appeal was within thirty (30) days of the
date the order was mailed, Waltrip would have been officially informed of
relevant due dates. This may have avoided what Waltrip asserts to have
occurred: that she relied on incorrect information she orally received from a
LIRAB employee, leading her to file a notice of appeal one day too late. See
Mauna Kea Anaina Hou v. Bd. of Land & Natural Res., 136 Hawaii 376, 389, 363
P.3d 224, 237 (2015) (“[T]he manner in which the justice system operates must
be fair and must also appear to be fair.” (citing Sifagaloa v. Bd. of Trs. of
Emps.’ Ret. Sys., 74 Haw. 181, 190, 840 P.2d 367, 371 (1992))).

                                        32
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


filed with the Board of Immigration Appeals (“Immigration

Board”) a notice of appeal of the immigration judge’s decision,

and indicated that a written brief in support of the appeal was

forthcoming.    Ultimately, however, no brief was filed and the

Immigration Board dismissed Mata’s appeal.          Over one hundred

days after the Immigration Board’s dismissal, new counsel for

Mata filed a motion with the Immigration Board to reopen his

case pursuant to 8 U.S.C. § 1229a(c)(7)(A) (2012).            Although

such motions must typically be filed within ninety days of the

final removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i) (2012),

Mata argued that he timely filed his motion because “[Mata’s]

first lawyer’s ‘ineffective assistance’ counted as an

‘exceptional circumstance[]’ excusing his lateness.”            Mata, 135
S. Ct. at 2153 (second brackets in original).           The Immigration

Board disagreed and dismissed the motion as untimely.             The

Immigration Board also declined to exercise its separate

authority to reopen the case sua sponte.

           Mata petitioned the Fifth Circuit Court of Appeals,

arguing that the Immigration Board improperly denied his motion

to reopen as he was entitled to equitable tolling given his

initial counsel’s ineffective assistance.          Instead of addressing

Mata’s appeal on its merits, the Fifth Circuit “construed

[Mata’s motion] as an invitation for the [Immigration Board] to

exercise its discretion to reopen the removal proceeding sua
                                33
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


sponte” and dismissed Mata’s appeal for lack of jurisdiction.

Mata v. Holder, 558 F. App’x 366, 367 (2014) (“As the

[Immigration Board] has complete discretion in determining

whether to reopen sua sponte under 8 C.F.R. § 1003.2(a), and we

have no meaningful standard against which to judge that exercise

of discretion, we lack jurisdiction to review such decisions.”

(citation omitted)).

           The United States Supreme Court reversed.           Contrary to

the Fifth Circuit’s assessment that only the Immigration Board’s

denial to sua sponte reopen the case was at issue, the Court

first observed that the Immigration Board’s decision separately

addressed two matters: (1) Mata’s motion to reopen, and (2)

whether the Immigration Board should sua sponte reopen the case.

“That courts lack jurisdiction over one matter (the sua sponte

decision) does not affect their jurisdiction over another (the

decision on [Mata]’s request).”        Mata, 135 S. Ct. at 2155.         In

other words, “[t]he Court of Appeals did not lose jurisdiction

over the [Immigration] Board’s denial of Mata’s motion just

because the [Immigration] Board also declined to reopen [Mata’s]

case sua sponte.”     Id.

           Even if, based on a presumption that the Immigration

and Nationality Act does not permit equitable tolling,

           the right course on appeal is to take jurisdiction over the
           case, explain why that is so, and affirm the [Immigration
           Board]’s decision not to reopen. The jurisdictional

                                     34
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           question (whether the court has power to decide if tolling
           is proper) is of course distinct from the merits question
           (whether tolling is proper). The Fifth Circuit thus
           retains jurisdiction even if Mata’s appeal lacks merit. . .
           . Accordingly, the Court of Appeals should have asserted
           jurisdiction over Mata’s appeal and addressed the equitable
           tolling question.

Mata, 135 S. Ct. at 2156 (citations omitted).           The Supreme Court

then noted that “the Fifth Circuit’s practice of

recharacterizing appeals like Mata’s as challenges to the

Board’s sua sponte decisions and then declining to exercise

jurisdiction over them” prevents potential splits among the

circuits from “coming to light” and addressed by the Court.               Id.

(“[T]he Fifth Circuit may not . . . wrap . . . a merits decision

in jurisdictional garb so that we cannot address a possible

division between that court and every other.”).

           If a litigant misbrands a motion, but could get relief
           under a different label, a court will often make the
           requisite change. But that established practice does not
           entail sidestepping the judicial obligation to exercise
           jurisdiction. And it results in identifying a route to
           relief, not in rendering relief impossible. That makes all
           the difference between a court’s generously reading
           pleadings and a court’s construing away adjudicative
           authority.

Id. (citation omitted) (emphasis added).

           Just as federal appellate courts should not “construe

away” jurisdiction and prevent substantive decisions from

“coming to light,” so, too, should Hawaii’s courts and agencies

not construe pro se filings in a manner that leads to a decision

that does not promote access to justice, or, as pertinent here,

does not further the “humanitarian purpose of the workers’

                                     35
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


compensation statute.”      Panoke v. Reef Dev. of Haw., Inc., 136

Hawaii 448, 462, 363 P.3d 296, 310 (2015) (“[T]he broad

humanitarian purpose of the workers’ compensation statute read

as a whole requires that all reasonable doubts be resolved in

favor of the claimant[.]” (quoting Van Ness v. State, Dep’t of

Educ., 131 Hawaii 545, 558, 319 P.3d 464, 477 (2014)) (citation,

internal quotation marks, and emphasis omitted)).            Instead, pro

se filings, even when “misbranded,” should be reasonably

construed in a manner that “results in identifying a route to

relief, not in rendering relief impossible.”           Mata, 135 S. Ct.

at 2156.   In this case, in identifying a “route to relief,”

LIRAB should have informed Waltrip that she filed her September

Request before the wrong governmental entity.

                              V.   Conclusion

           For the foregoing reasons, we affirm the ICA’s

Judgment on Appeal.      The ICA’s Judgment as to the July 2011

Decision and August Request is affirmed.          The ICA’s Judgment as

to the September Request is affirmed on other grounds.             This

case is remanded to LIRAB for entry of an order dismissing the

September Request for lack of jurisdiction.           Such dismissal

shall indicate that it is without prejudice to any subsequent




                                     36
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


attempt by Waltrip to request that the Director reopen her case

pursuant to HRS § 386-89.



Deborah J. Waltrip,                       /s/ Sabrina S. McKenna
petitioner pro se
                                          /s/ Richard W. Pollack
Robyn M. Kuwabe,
for respondent, Special                   /s/ Michael D. Wilson
Compensation Fund

Robert E. McKee, Jr.,
for respondents, TS Enterprises,
Inc., dba Kimo’s Restaurant, and
Fireman’s Fund Insurance Company




                                     37